       Case 1:18-cv-00068 Document 571 Filed on 05/18/21 in TXSD Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                  BROWNSVILLE DIVISION



State of Texas, et al.,

                          Plaintiffs,                Civil Action No. 1:18-cv-00068

-v.-                                                 NOTICE OF WITHDRAWAL OF
                                                     COUNSEL
United States, et al.,

                          Defendants.


        PLEASE TAKE NOTICE THAT I, Daniel J. Suvor, respectfully move the Court for an

order permitting the withdrawal of Margaret L. Carter as counsel for Amicus Curiae the County

of Los Angeles in this matter. The County will continue to be represented by other counsel who

have already filed an appearance in this matter.

Dated: May 18, 2021                                Respectfully submitted,
        Los Angeles, California                    S/ Daniel R. Suvor

                                                   Daniel R. Suvor
                                                   O’Melveny & Myers, LLC
                                                   400 South Hope Street, 18th Floor
                                                   Los Angeles, California 90071-2899
                                                   Telephone: 213.430.6000
                                                   E-mail: dsuvor@omm.com

                                                   Counsel for Amicus Curiae the County of
                                                   Los Angeles, California
